MOTION to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
A question under the Constitution of the United States was presented and necessarily passed upon. The appellant contended that the question or controversy over which the State Labor Relations Board asserted jurisdiction is covered by the National Labor Relations Act and is within the exclusive jurisdiction of the National Labor Relations Board; and that the exclusive character of the jurisdiction of the Federal Government in such cases derives from the provisions of article I, section 8, and article VI, clause 2, of the Constitution of the United States. This court rejected that contention. Stay continued.